     Case 1:19-cv-01420-DAD-SAB Document 65 Filed 10/31/19 Page 1 of 3

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   JAMEE JORDAN PATTERSON, State Bar No. 100967
     Supervising Deputy Attorney General
 3   KIMBERLY R. GOSLING, State Bar No. 247803
     Deputy Attorney General
 4   AWBREY A. YOST, State Bar No. 313819
     Deputy Attorney General
 5    600 West Broadway, Suite 1800
      San Diego, CA 92101
 6    P.O. Box 85266
      San Diego, CA 92186-5266
 7    Telephone: (619) 738-9000
      Fax: (619) 645-2271
 8    E-mail: Awbrey.Yost@doj.ca.gov
     Attorneys for Defendants
 9   Department of Housing and Community
     Development and Janice Waddell
10
                               IN THE UNITED STATES DISTRICT COURT
11
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
12

13
     EARTH ISLAND INSTITUTE, et al.,                         1:19-CV-01420-DAD-SAB
14
                                             Plaintiffs, DEPARTMENT OF HOUSING AND
15                                                       COMMUNITY DEVELOPMENT AND
                     v.                                  JANICE WADDELL’S NOTICE OF
16                                                       RELATED CASES
17   KIMBERLY NASH, et al.,                            Judge:        The Honorable Dale A. Drozd
                                                       Trial Date:   Not Set
18                                         Defendants. Action Filed: September 16, 2019
19

20         Pursuant to Civil Local Rule 123, Defendants Department of Housing and Community
21   Development (“HCD”) and Janice Waddell (collectively, “HCD Defendants”) hereby notify the
22   Court and all parties that this action is related to another action filed in this district. In 2014,
23   Plaintiff Earth Island Institute (“Earth Island”) asserted Administrative Procedure Act (“APA”)
24   and National Environmental Policy Act (“NEPA”) claims against the United States Forest Service
25   (“Forest Service”) in Center for Biological Diversity, et al. v. Skalski, et al., No. 1:14-cv-1382-
26   GEB-GSA (E.D. Cal. filed Sept. 4, 2014) (“Center for Biological Diversity”). In that action,
27   Earth Island challenged an Environmental Impact Statement (“EIS”) and Record of Decision
28
                                                         1
                                                              Notice of Related Cases (1:19-CV-01420-DAD-SAB)
     Case 1:19-cv-01420-DAD-SAB Document 65 Filed 10/31/19 Page 2 of 3

 1   (“ROD”) issued by the Forest Service in 2014 for recovery work in the Stanislaus National Forest
 2   following the 2013 Rim Fire. (Center for Biological Diversity, No. 1:14-cv-1382-GEB-GSA,
 3   Doc. No. 1.) Earth Island challenged the Forest Service’s environmental review of logging
 4   activities in post-fire areas, alleging that these activities would destroy wildlife habitats. (Id.) In
 5   this action, Earth Island challenges the same 2014 EIS and ROD issued by the Forest Service,
 6   alleging that they failed to adequately consider the environmental impacts of post-fire logging
 7   activities. (Doc. No. 1.) In both actions, Earth Island’s claims arise, in part, from the Forest
 8   Service’s 2014 EIS and ROD, and relate to environmental review of the Forest Service’s post-fire
 9   activities in the Stanislaus National Forest. (Id.; Center for Biological Diversity, No. 1:14–cv–
10   1382–GEB–GSA, Doc. No. 1.) Accordingly, these actions are related for purposes of Civil Local
11   Rule 123(a).
12         Assigning this action to the same judge(s) that adjudicated Center for Biological Diversity
13   may save judicial resources as many of the same facts, parties, and legal questions are at issue.
14   Dated: October 31, 2019                                Respectfully submitted,
15                                                          XAVIER BECERRA
                                                            Attorney General of California
16                                                          JAMEE JORDAN PATTERSON
                                                            Supervising Deputy Attorney General
17

18
                                                            /s/ Awbrey A. Yost
19                                                          AWBREY A. YOST
                                                            Deputy Attorney General
20                                                          Attorneys for Defendants
                                                            Department of Housing and Community
21                                                          Development and Janice Waddell
22   SD2019105168
     Notice of Related Cases.docx
23

24

25

26

27

28
                                                        2
                                                            Notice of Related Cases (1:19-CV-01420-DAD-SAB)
       Case 1:19-cv-01420-DAD-SAB Document 65 Filed 10/31/19 Page 3 of 3



                                CERTIFICATE OF SERVICE
Case Name:         EARTH ISLAND INSTITUTE,                No.     1:19-CV-01420-DAD-SAB
                   et al. v. KIMBERLY NASH, et
                   al

I hereby certify that on October 31, 2019, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
DEPARTMENT OF HOUSING AND COMMUNITY DEVELOPMENT AND JANICE
WADDELL’S NOTICE OF RELATED CASES
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on October 31, 2019, at San Diego, California.


               Charlette Sheppard                               /s/ Charlette Sheppard
                   Declarant                                          Signature
SD2019105168
POS.docx
